Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 30, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  146890                                                                                                 Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          David F. Viviano,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                   SC: 146890
                                                                      COA: 306405
                                                                      Macomb CC: 2010-004521-FC
  PAUL JOHN POZNIAK,
            Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the January 29, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 30, 2013
           h0722
                                                                                 Clerk